Case: 1:20-cv-00412 Document #: 1 Filed: 01/17/20 Page 1 of 10 PagelD #:1

FILED

 

 

IN THE UNITED STATES DISTRICT COURT JAN 1°7 2020 v
FOR THE NORTHERN DISTRICT OF ILLINOIS
RUTON
THOMAS G. B
EASTERN DIVISION ome US DISTRICT COURT
CHARMIN MEMBERS )
)
Plaintiff, )
) 4:20-cv-00412
v. Judge Manish S. Shah
AMERICAN LIBRARY ASSOCIATION, ) Magistrate Judge Maria Valdez
)
Defendant. ) JURY TRIAL DEMANDED
COMPLAINT

Plaintiff, for her cause of action against Defendant, state as follows:
PARTIES
1. Plaintiff, Charmin Members, is an adult African American female who currently resides
in the District of Columbia, and was a resident of the state of Illinois for the entire time of all of
the events herein stated.
2 Defendant, American Library Association (“ALA”) is a not-for-profit corporation
organized in the state of Massachusetts, and is registered as a foreign corporation in the State
of Illinois. Upon information and belief, its principal place of business is located at 50 East
Huron Street, Chicago, Illinois 60611.
JURISDICTION AND VENUE
3. Plaintiff brings her complaint under federal question jurisdiction, 28 U.S.C. § 1331, as
the arguments raised within are based on federal law.
4. Venue in this district is proper under 28 U.S.C.S. § 1391(b)(2), because a substantial part

of the events that give rise to the action occurred in this district.
Case: 1:20-cv-00412 Document #: 1 Filed: 01/17/20 Page 2 of 10 PagelD #:1

STATUTE OF LIMITATIONS

5. This action is timely pursuant to Title VII, which informs the time period to file a lawsuit
is within ninety days (90) after receipt of the Notice of Right to Sue. 42 U.S.C.A. § 2000e.
Plaintiff received her Notice on October 19, 2019.

FACTS
6. During fourth quarter of 2016, Defendant hired Plaintiff to fill the newly created role
Manager of Leadership Development. The Public Library Association (“PLA”) is a division of the
Defendant. The Manager of Leadership Development position falls under Defendant’s PLA
division.
7. Upon information and belief, during 2016, PLA submitted a grant proposal to the Global
Libraries Initiative of the Gates Library Foundation.
8. Upon information and belief, the goal of the Global Libraries Initiative is to “support the
transformation of libraries as engines of development;” and one of the four avenues that the
Global Libraries Initiative utilizes to accomplish its goal is leadership training, and the focus of
PLA’s legacy framework is leadership development.
9. The purpose of the Manager of Leadership Development position is to implement the
leadership development goals that were outlined in PLA’s legacy framework, and one of the
primary responsibilities of this role is to manage the Leadership Academies.
10. Upon information and belief, the grant would cover the entire salary of the full-time
manager for up to six (6) years, and then cover approximately one half (1/2) of the salary from

years seven (7) to ten (10).

 
 

Case: 1:20-cv-00412 Document #: 1 Filed: 01/17/20 Page 3 of 10 PagelD #:1

11. It was Plaintiffs understanding that this newly created role was fully funded by a grant,
with more than fifty percent (50%) of those ten (10) years funded at full-time.

12. On or about August 29, 2016, Plaintiff began her position at the PLA as the new
Manager of Leadership Development, at a salary of seventy thousand dollars ($70,000) with the
availability of yearly two percent (2%) salary increases. Additionally, after six (6) months of
successful job performance, Plaintiff would be able to seek the opportunity to work remotely
up to four (4) days per week.

13. Shortly after commencing her new position, Plaintiff was given her expected fiscal year
2017 goals, and she was tasked with managing her first Leadership Academy in March 2017,
and a second in December 2017.

14. Based on the required independent evaluation assessment that must be performed to
rate the success of each Leadership Academy, the March 2017 leadership academy was
successful.

15. After six months of employment, Plaintiff submitted a request to work remotely three
(3) days per week to her superior manager, Mary Hirsh (“Manager Hirsh”), Caucasian.

16. At the time that Plaintiff submitted her request, there were other PLA managers who
worked remotely three (3) or more days a week.

17. Specifically, the Manager of Continuing Education who performed duties substantially
equivalent to that of the Plaintiff worked remotely three (3) days a week. Based on this prior
custom, Plaintiff understood that three (3) days a week was the acceptable norm for employees

performing similar responsibilities.
Case: 1:20-cv-00412 Document #: 1 Filed: 01/17/20 Page 4 of 10 PagelD #:1

18. However, Manager Hirsh informed Plaintiff that she could only work remotely up to two
(2) days a week due to the importance of her role, and the high probability that Plaintiff might
be needed at a meeting.

19. Plaintiff questioned Manager Hirsh’s reasoning, by highlighting the fact that other
employees, all of whom are Caucasian, work remotely more than two (2) days a week. Plaintiff
explained that if she was needed to be physically present for a meeting, she could work from
home before and/or after the meeting.

20. In October 2017, Manager Hirsh completed a performance review for Plaintiff’s
performance from September 2016 through August 2017, and rated Plaintiff as “meets
expectations” for every category except “communication.”

21. Manager Hirsh’s reason for rating Plaintiff as below expectations was because she felt
that Plaintiff needed major improvement; since as Manager Hirsh claimed that she “often
do[es] not know what [Plaintiff] is doing unless [she] physically walks over to [Plaintiffs] office
and ask.”

22. The cumulative score of the performance review fell just below a three (3), which meant
that Plaintiff's overall performance was below expectations. Such a rating would disqualify
Plaintiff from being qualified to work remotely, and from receiving her annual two percent (2%)
salary increase.

23% Plaintiff was shocked and dismayed by the poor performance evaluation, and thus she
submitted a formal request to Manager Hirsh to reconsider the rating on October 20, 2017.

24. Since Manager Hirsh refused to reconsider the performance rating, Plaintiff submitted a

formal complaint to Human Resources on December 12, 2017, outlining why she believed that
 

Case: 1:20-cv-00412 Document #: 1 Filed: 01/17/20 Page 5 of 10 PagelD #:1

she had been subjected to different terms of employment and discriminated against based
upon her race.
25. On or about December 18, 2017, Plaintiff had a meeting with Executive Director of
Human Resources Daniel Hoppe (“Director Hoppe”) to discuss her formal complaint of race
discrimination.
26. On or about December 20, 2017, Director Hoppe met with Plaintiff again, and at this
meeting gave her an e-mail purporting to be from Executive Director of the PLA, Barbara
Macikas (“Director Macikas”) dated December 6, 2017; wherein she alludes to scheduling a
meeting with Plaintiff to discuss the elimination of her position.
27. Director Macikas was also present at the December 20% meeting. At this meeting,
Plaintiff was told that her allegations of racial discrimination were unfounded.
28. Plaintiff was given a severance agreement and told to hand over her I.D. At the
conclusion of the meeting, Plaintiff was escorted out of the workplace.
29. On or about January 25, 2018, Plaintiff filed her EEOC charge of discrimination alleging
that she was discriminated against because of her race, African American, and was
subsequently retaliated against for complaining of race discrimination.

COUNT | — RETALIATION
30. Plaintiff restates and re-alleges paragraphs 1 through 29, and incorporates said
paragraphs as if fully set forth under this Count and further alleges:
31. Plaintiff submitted a formal complaint to Human Resources outlining that she had been

treated differently because of her race, African American.
Case: 1:20-cv-00412 Document #: 1 Filed: 01/17/20 Page 6 of 10 PageID #:1

32. Director Hoppe met with Plaintiff on or about December 18, 2017, to discuss her racial
discrimination complaint in detail.
33. Merely two (2) days later, Director Hoppe and Director Macikas met with Plaintiff again,
and informed her that her race discrimination claims were unfounded.
34. Furthermore, at the same meeting Plaintiff was informed that Director Macikas had
decided to eliminate her position, and Plaintiff was terminated effective immediately.
35. The Defendant’s reason for the termination of Plaintiff's employment is pretext.
36. The claim is unworthy of credence because Manager Hirsh herself had told Plaintiff that
her position was so essential that it required her to work onsite at least three (3) days a week.
37. Further, Plaintiff's position was grant-funded, and the grant would be used to pay the
entire salary for the Manager of Leadership Development for the first six (6) years of the grant,
and then half of the salary for the remaining time up to ten (10) years.
38. Based on the length time that the salary of the position was funded, it is logical to
deduce that Defendant intended this position to be a key long-term role in its organization.
39. Therefore, Plaintiff believes that she was retaliated against for opposing racial
discrimination, and she prays that this Court grant her a monetary judgment to remedy the
damages that she has suffered.

COUNT II — RACE DISCRIMINATION
40. Plaintiff restates and re-alleges paragraphs 1 through 39, and incorporates said

paragraphs as if fully set forth under this Count and further alleges:

 
Case: 1:20-cv-00412 Document #: 1 Filed: 01/17/20 Page 7 of 10 PagelD #:1

41. Plaintiff is an African American female, who has demonstrated that she satisfactorily
performed her job as outlined in the fiscal 2017 goals assigned to her, and nowhere in the poor
performance review does it state that she failed to accomplish any of these goals.

42. Plaintiff was subjected to more scrutiny than her peers, as Manager Hirsh would
regularly join in unannounced on conference calls, attend Plaintiff's scheduled meetings, and
consistently appear in her office to check up on her.

43. Further, Manager Hirsh rarely added any substance to the conference calls or meetings,
which clearly show that she was only there to watch over Plaintiff.

44. When Plaintiff asked for permission to work remotely three (3) days a week as her peers
did, she was told that she had to be in the office at least three (3) days a week because
Plaintiff’s role was so essential, and because she might have to attend meetings.

AS. Based on a review of the job duties and responsibilities of the Manager of Leadership
Development position, it appears many of the tasks can be performed from a home office.

46. If Plaintiff had a meeting scheduled, she agreed that she would physically be in
attendance at the office to participate in the meeting.

47. Manager Hirsh’s reasons for not allowing Plaintiff to work remotely the same amount of
days as the other managers that reported to her are disingenuous.

48. It is more likely that the real reason is that of which Manager Hirsh stated in the
performance review under the “communication” category, that she had to get up and walk over
to Plaintiff's office frequently to inquire about what she was working on.

49. If Plaintiff was away from the office, then Manager Hirsh would not have the ability to

shadow her.

OS |

 
Case: 1:20-cv-00412 Document #: 1 Filed: 01/17/20 Page 8 of 10 PagelD #:1

50. In addition, the timing of the poor performance review is suspicious because it occurred
shortly after Plaintiff questioned Manager Hirsh’s denial of her permission to work remotely
three (3) days a week.

51. The poor performance review was punishment because it prevented Plaintiff from being
qualified to receive a raise and to work remotely.

52. The reasons provided by Manager Hirsh in the performance review are wholly

pretextual and at times contradictory.

53. If Plaintiff was truly underperforming, there should be an easily identifiable job related
deficiency.
54. However, Manager Hirsh rests her assessment on Plaintiff not speaking up in staff

meetings enough, not displaying enough interests in what other employees are working on, and
on not taking on a more active role during the Leadership Academies.

55. Comments like these show that Manager Hirsh was evaluating Plaintiff from the point of
view of her own implicit bias regarding members of the African American race.

56. Such biased notions are of the sort that would lead Manager Hirsh to believe that she
must keep a close eye on Plaintiff.

57. Further, such complaints were not raised during the review period to offer Plaintiff an
Opportunity to correct any performance deficiencies, and such action creates an inference of
pretext.

58. Therefore, Plaintiff believes that she was discriminated against based on her race, and
was discharged from employment due to her race, African American; and she prays that this

Court enter judgment in her favor.
Case: 1:20-cv-00412 Document #: 1 Filed: 01/17/20 Page 9 of 10 PagelD #:1

PRAYER FOR RELIEF

WHEREFORE, Plaintiff Charmin Members prays that this Honorable Court grant her the

following relief:

1. An award of compensatory damages for the harm that she suffered, including front and
backpay;

2. An award of reasonable attorney’s fees and legal costs; and
3. Any other relief that this Court deems equitable and just.

Respectfully Submitted,

\
Dated: January 15, 2020 [am Mud _—

Charmin Members, Pro se

Charmin Members
ADDRESS
TELEPHONE
EMAIL ADDRESS
 

Case: 1:20-cv-00412 Document #: 1 Filed: 01/17/20 Page 10 of 10 PagelD #:1

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

 

To: Charmin Members From: Chicago District Office
c/o Sherry H. Joseph, Esq. 230 S. Dearborn
Joseph Law Office Suite 1866
1512 E. 71° Place, Unit 2 Chicago, IL 60604

Chicago, IL 60619

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
AMENDED Sarronda Harris,
440-2018-01928 Investigator (312) 872-9728

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

KE OUUU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that-might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

hA~ Aho~— SoffmHi?

Enclosures(s) Julianne Bowman, (Date Mailed)
District Director
cc: AMERICAN LIBRARY ASSOCIATION
cio Norma W. Zeitler
Barnes & Thornburg, LLP

One N. Wacker Drive, Ste. 4400
Chicago, IL 60606-2833

EXHIBIT
A s
